UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number33-11986-LA TAXMASTERS, INC. (Exact name of registrant as specified in its charter) NEVADA 91-2008803 (State or other jurisdiction of (I.R.S. Employer Identification incorporation or organization) No.) 900 Town & Country Lane, Suite 400, Houston, TX77024 (Address of principal executive offices) (281) 497-5937 (Registrant’s telephone number) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[] No [X] As of May 17, 2010, the registrant had 339,676,105 shares of common stock, $0.001 par value, outstanding and 1,000 shares of Control Series Preferred stock outstanding. TAXMASTERS, INC. QUARTERLY REPORT ON FORM 10-Q QUARTER ENDED MARCH 31, 2010 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Item 1-Financial Statements (unaudited) Balance Sheets as of March 31, 2010 and December 31, 2009 1 Statements of Operations for the three months ended March 31, 2010 and 2009 2 Statements of Cash Flows for the three months ended March 31, 2010 and 2009 3 Notes to Financial Statements 4 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 4-Controls and Procedures 15 PART II.OTHER INFORMATION Item 1 - Legal Proceedings 16 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3 - Defaults Upon Senior Securities 16 Item 4 - Submission of Matters to a Vote of Security Holders 16 Item 5 - Other Information 16 Item 6 - Exhibits 16 SIGNATURES 17 CERTIFICATIONS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS TaxMasters, Inc. BALANCE SHEETS As of March 31, 2010 and December 31, 2009 (Unaudited) March 31, 2010 December 31, 2009 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Short-term investments Accounts receivable trade, net Deferred tax asset Prepaid expenses Total current assets Property and equipment, net Note Receivable Investments Deferred tax asset, net of current Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ $ Accounts payable related parties - Accrued Liabilities Deferred revenue Capital lease obligation Note payable to related party Total current liabilities LONG TERM DEBT Capital lease obligations, net of current portions Total liabilities COMMITMENTS AND CONTIGENCIES STOCKHOLDERS' DEFICIT Preferred stock, $0.001 par value, 500,000,000 shares authorized, 1,000 shares issued and outstanding at March 31, 2010 and December 31, 2009 1 1 Common stock, $0.001 par value, 1,000,000,000 authorized, 339,675,899 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ See accompanying notes to financial statements. -1- TaxMasters, Inc. STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDED MARCH 31, REVENUES, net $ $ OPERATING COSTS AND EXPENSES: Selling, general and administrative expenses Compensation Depreciation Total operating costs and expenses NET INCOME FROM OPERATIONS OTHERINCOME (EXPENSE): Interest income Interest expense ) ) Total other income (expense) ) NETINCOME (LOSS) BEFORE INCOME TAXES Income tax expense - NET INCOME (LOSS) $ $ EARNINGS PER COMMON SHARE Basic $ $ Diluted $ $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES Basic Diluted See accompanying notes to financial statements. -2- TaxMasters, Inc. STATEMENTS OF CASH FLOWS (Unaudited) For the three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ Adjustments to reconcile net income to net cash provided by operating activities: Change in deferred tax asset - Depreciation and amortization Deferred rent - Changes in operating assets and liabilities: Interest accrued on note receivable ) - Accounts receivable ) ) Prepaid service - Accounts payable and accrued liabilities ) ) Accounts payable to related parties ) ) Deferred revenue Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Receipts (Purchase) of investments, net ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of capital lease obligations ) ) Repayment, net of accrued interest, of note payable to related party ) - Distributions to shareholders prior to conversion to C corp - ) Net cash used in financing activities ) ) NET CHANGE IN CASH AND CASHEQUIVALENTS CASH AND CASH EQUIVALENTS—Beginning of period CASH AND CASH EQUIVALENTS—End of period $ $ Supplemental schedule for cash flow information Cash paid for taxes $
